Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1:
	Lines 6-7, “a like number of circumferentially spaced apart second tabs” is indefinite and vague.  What constitutes “a like number?”  In so far the claim is understood as any number meets the limitation of the claim.
Claim 1 recites the limitation "the first length projecting radially from the central region of the second hub portion," in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Which element constitutes “the first length?”  In so far the claim is understood as a length of 118b.
Claim 1 recites the limitation "the second tabs of the first hub portion,” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Which element constitutes “the second tabs of the first hub portion?”  In so far the claim is understood as 118a connecting to 118b is considered to be [a] second tab.
Lines 9-10, “intermediate regions of the second tabs,” is indefinite and vague.  What constitutes “intermediate regions?”  In so far the claim is understood as any regions connected to the second tabs meet the limitation of the claim.
In claims 7-9, “a second pre-scored region for the first tabs of the first hub portion,” is indefinite and vague.  Which element constitutes “a second pre-scored region for the first tabs of the first hub portion?”  There is a first pre-scored region 120a for the first tabs 118a of the first hub portion 118a, but not sure which element is considered to be “a second pre-scored region.”  In so far the claim is understood as any one of the pre-scored region is considered to be the second pre-scored region as depicted in figure 4.
In claim 10, which element constitutes “the first tabs are secured to the respective second tabs?”  Is applicant referring to 150 or 154?
In claim 16, “straightening adjoining tabs to form a core,” is indefinite and vague.  Which element constitutes “adjoining tabs?”  In so far the claim is understood as any tab that is forming a core meets the limitation of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ries, U.S. Patent No. 8480024 B2.
Regarding claims 1-2, 10 and 16, Ries ‘024 teaches a method of using the apparatus, as shown in figures 1-16, especially straightening adjoining tabs to form a core interposed between the flanges (see figures 9-12).  As stated above, Ries ‘024 discloses a reel 10 comprising: a core 12, around which an associated flexible media M is wound, the core having a first hub (see figure 12 below, reference number assigned as same as applicant’s device 110a) portion having a central region (see figure 12 below, reference number assigned as same as applicant’s device 112a) spaced apart first tabs 94 of a first length projecting radially from the central region of the central region of the first hub portion 110a, and a second hub portion (see figure 12 below, reference number assigned as same as applicant’s device 110b) having a central region (see figure 12 below, reference number assigned as same as applicant’s device 112) and [a plurality of] circumferentially spaced apart second tab (see figure 12 below, reference number assigned as same as applicant’s device 118b) of a second length less than [a] first length projecting radially from the central region 112 of the second hub portion 110b, radially outer end portion of second tabs (any tab from 94) of the first hub portion 110a secured to respective intermediate regions of the second tabs (any connection to tabs, same as applicant’s figure 4), and first and second flanges (14, 16) disposed at opposite ends of the core which prevent the wound flexible media from migrating off the core; a first pre-scored region for the first tabs (see figure 12 below, reference number assigned as same as applicant’s device 120a, claim 3); a pre-scored region and a second pre-scored region (see figure 12 below, reference number assigned as same as applicant’s device 120b, 152, claims 4-9); the central regions and tabs adhesively secured and corrugated material (see claims 7-9 of Ries ‘024, claims 11-13); locking members 80 (claims 14-15 and 17), see figures 1-16 and illustration below.


    PNG
    media_image1.png
    467
    623
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/23/22
/SANG K KIM/Primary Examiner, Art Unit 3654